 
 
IB 
Union Calendar No. 312 
111th CONGRESS 2d Session 
H. R. 569 
[Report No. 111–547] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 15, 2009 
Mrs. Davis of California (for herself, Mr. Skelton, Mr. Holt, Ms. Bordallo, Mr. Grijalva, Mr. Loebsack, Mr. Hinchey, Ms. Woolsey, and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on the Judiciary 
 

July 15, 2010
Additional sponsors: Mr. Ackerman, Mr. Wexler, Ms. Schakowsky, Mr. McDermott, Mr. Frank of Massachusetts, Mr. Brady of Pennsylvania, Mr. Ortiz, Mr. Massa, Mr. Sestak, Mrs. Tauscher, and Mr. Berman

 
July 15, 2010 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
 
 
 
 
A BILL 
To amend titles 28 and 10, United States Code, to allow for certiorari review of certain cases denied relief or review by the United States Court of Appeals for the Armed Forces. 
 
 
1.Short titleThis Act may be cited as the Equal Justice for Our Military Act of 2009. 
2.Certiorari to the United States Court of Appeals for the Armed Forces 
(a)In generalSection 1259 of title 28, United States Code, is amended— 
(1)in paragraph (3), by inserting or denied after granted; and 
(2)in paragraph (4), by inserting or denied after granted. 
(b)Technical and conforming amendmentSection 867a(a) of title 10, United States Code, is amended by striking The Supreme Court may not review by a writ of certiorari under this section any action of the Court of Appeals for the Armed Forces in refusing to grant a petition for review.. 

 
1.Short titleThis Act may be cited as the Equal Justice for Our Military Act of 2010. 
2.Certiorari to the United States Court of Appeals for the Armed Forces 
(a)In generalSection 1259 of title 28, United States Code, is amended— 
(1)in paragraph (3), by inserting or denied after granted; and 
(2)in paragraph (4), by inserting or denied after granted. 
(b)Technical and conforming amendments 
(1)Title 10Section 867a(a) of title 10, United States Code, is amended by striking The Supreme Court may not review by a writ of certiorari under this section any action of the Court of Appeals for the Armed Forces in refusing to grant a petition for review.. 
(2)Time for application for writ of certiorariSection 2101(g) of title 28, United States Code, is amended to read as follows: 
 
(g)The time for application for a writ of certiorari to review a decision of the United States Court of Appeals for the Armed Forces, or the decision of a Court of Criminal Appeals that the United States Court of Appeals for the Armed Forces refuses to grant a petition to review, shall be as prescribed by rules of the Supreme Court.. 
3.Effective date 
(a)In generalSubject to subsection (b), the amendments made by this Act shall take effect upon the expiration of the 180-day period beginning on the date of the enactment of this Act and shall apply to any petition granted or denied by the United States Court of Appeals for the Armed Forces on or after that effective date. 
(b)Authority to prescribe rulesThe authority of the Supreme Court to prescribe rules to carry out section 2101(g) of title 28, United States Code, as amended by section 2(b)(2) of this Act, shall take effect on the date of the enactment of this Act. 
 
 
July 15, 2010 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
